*525MEMORANDUM **
Fredy Ismael Ake Salazar and his spouse, Gloria Concepcion Chin Pech, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reconsider the BIA’s summary affirmance of an immigration judge’s denial of their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We review the BIA’s denial of a motion to reconsider for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion when it denied petitioners’ motion to reconsider because petitioners merely reiterated arguments they had previously raised on appeal and failed to specify any error of law or fact that could be supported by pertinent authority. See 8 U.S.C. § 1229a(c)(5)(C); see also Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001) (holding that Nicaraguan and Central American Relief Act satisfied rational basis review).
To the extent that petitioners seek review of the BIA’s September 4, 2002 order, we lack jurisdiction because petitioners did not petition for review of that order within the requisite time period. See Narayan v. INS, 105 F.3d 1335 (9th Cir.1997) (order).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.